 


109 HR 3121 IH: To amend title 39, United States Code, to prevent certain types of mail matter from being sent by a Member of the House of Representatives as part of a mass mailing.
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3121 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. LaHood introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 39, United States Code, to prevent certain types of mail matter from being sent by a Member of the House of Representatives as part of a mass mailing. 
 
 
1.Restriction 
(a)In generalSection 3210(a) of title 39, United States Code, is amended by adding at the end the following: 
 
(8)A Member of the House of Representatives may not send, as part of a mass mailing, any matter described in subparagraph (B), (C), or (F) of paragraph (3).. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to mail sent during any session of Congress beginning after the date of the enactment of this Act. 
 
